IN THE COURT OF APPEALS OF IOWA

                                     No. 13-0558
                                 Filed April 16, 2014

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ALSTON RAY CAMPBELL
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Polk County, Lawrence P.

McLellan, Judge.



      Alston Ray Campbell appeals his conviction for operating a motor vehicle

while intoxicated, first offense. AFFIRMED.



      Andrea K. Buffington of Ranes Law Firm, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, Darrel Mullins, Assistant Attorney

General, John Sarcone, County Attorney, and James Hathaway, Assistant

County Attorney, for appellee.



      Considered by Potterfield, P.J., and Doyle and Bower, JJ.
                                                2



BOWER, J.

           Alston Ray Campbell appeals his conviction for operating a motor vehicle

while intoxicated, first offense. He contends the district court erred in denying his

motion to suppress. We find the information given by a known informant was

sufficiently credible to justify the stop of his vehicle. Accordingly, we affirm.

I.         Background Facts and Proceedings

           On September 15, 2012, April Muir was at a gas station in Altoona when

her vehicle was nearly struck by a red minivan driven by Alston Campbell. Muir

dialed 911 and spoke with the police, informing them of her belief Campbell was

intoxicated.1 She provided an accurate description of Campbell, his vehicle, the

license plate number, and remained on the phone until an officer arrived to

investigate. Muir left after speaking with the officer.

           Upon arrival, Campbell’s vehicle was located and Officer Chambers

activated his squad car’s emergency lights. Campbell drove across the parking

lot, stopped in front of the store, and exited his vehicle.              Upon approaching

Campbell the officer noticed a strong smell of an alcoholic beverage coming from

Campbell and other signs of intoxication. Campbell later provided a breath test

showing a blood alcohol concentration of .195, well above the legal limit.

Campbell moved to suppress the results of the stop, claiming a violation of his

rights under the Fourth Amendment of the United States Constitution and Article

1, section 8 of the Iowa Constitution. The district court denied the motion and

Campbell was later found guilty by a jury.



1
     Muir was employed as a bartender at the time and is familiar with signs of intoxication.
                                           3



II.    Standard of Review

       We review issues of constitutional rights, such as search and seizure, de

novo. State v. Kooima, 833 N.W.2d 202, 205 (Iowa 2013).

III.   Discussion

       Campbell claims the police did not have reasonable suspicion to stop him

based upon the citizen informant’s tip. He primarily relies upon our supreme

court’s recent decision in Kooima.2

       The Kooima court discussed the relevant constitutional issues. Id. at 206.

Under the Fourth Amendment, governmental officials may not arbitrarily intrude

into the privacy and security of its citizens. Camara v. Mun. Ct., 387 U.S. 523,

528 (1967).    An automobile stop is a seizure under the Fourth Amendment.

Delaware v. Prouse, 440 U.S. 648, 653 (1979). A person may be briefly detained

for investigative purposes if there is a reasonable suspicion, supported by

articulable facts that criminal activity has occurred. United States v. Sokolow,

490 U.S. 1, 7 (1989).

       In Kooima, our supreme court considered a situation similar to Campbell’s.

The informant in Kooima observed several men drinking at a restaurant and

contacted police as the men began to leave in a motor vehicle. Kooima, 833

N.W.2d. at 203–04. The informant gave a description of the men and the vehicle

being used, advising the police the men were intoxicated.             Id. at 204.   The



2
  Our supreme court has reserved the right to interpret the Iowa Constitution differently
than the United States Constitution despite nearly identical language, though a strictly
federal analysis is appropriate where the case can be decided under the federal
constitution alone. See Kooima, 833 N.W.2d at 206. Campbell does not argue for a
different standard under the Iowa Constitution.
                                             4



responding officer followed the vehicle for a time and did not observe any traffic

violations. Id. at 205. Based only on the tip, the officer initiated a stop and

discovered the driver was intoxicated. Id. Our supreme court engaged in a

thorough analysis of state and federal law regarding automobile stops after

informant tips and concluded:

                 a bare assertion by an anonymous tipster, without
                 relaying to the police a personal observation of erratic
                 driving, other facts to establish the driver is
                 intoxicated, or details not available to the general
                 public as to the defendant's future actions does not
                 have the requisite indicia of reliability to justify an
                 investigatory stop.

Id. at 210–11.

         Campbell contends Muir did not observe erratic behavior or give predictive

information, therefore the tip was unreliable. The situation before us today differs

from Kooima in one important respect.             The tipster in this case was not

anonymous, but rather known and remained available until the police arrived so

she could be held accountable for the information provided.3 Tips from known

informants are inherently more reliable for this very reason. See Florida v. J.L.,

529 U.S. 266, 270 (2000); Adams v. Williams, 407 U.S. 143, 146–47 (1972) (tip

provided by known informant considered stronger than tip from anonymous

individual).    Additionally, Muir personally observed erratic driving, which was

relayed to police. Muir was also correct about the location and description of

Campbell’s vehicle, and although she left the scene after speaking with law

enforcement, she remained available to be held accountable if the information



3
    Muir remained available and her testimony was presented in court.
                                        5



later proved to be inaccurate. Because the tip was not anonymous, we find the

additional indicators of reliability required by Kooima are unnecessary here.

      AFFIRMED.